NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

HONORE L. CLINTON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1400
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.



PER CURIAM.

             Affirmed. See Clark v. State, 790 So. 2d 1030 (Fla. 2001); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Ward v. State, 946 So. 2d 33 (Fla. 2d DCA

2006); Brinson v. State, 851 So. 2d 815 (Fla. 2d DCA 2003); Brown v. State, 827 So. 2d
1054 (Fla. 2d DCA 2002); Smith v. State, 151 So. 3d 44 (Fla. 1st DCA 2014); Ives v.

State, 993 So. 2d 117 (Fla. 4th DCA 2008); Rangel v. State, 937 So. 2d 1218 (Fla. 3d

DCA 2006).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.